DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naiki et al. (US 5,753,946), and further in view of Nagatsuka et al. (US 8,441,841 B2).
Regarding claim 1, Naiki teaches a memory device comprising:
(Fig. 6, WT11), a read transistor (Fig. 6, MT11) and a ferroelectric capacitor (FC11);
a write word line (WW1) connected to a gate terminal of the write transistor;
a write bit line (BL1) connected to a first terminal of the write transistor;
a read bit line (BL1) connected to a terminal of the read transistor; and
a first control line (WR1) connected to a first electrode of the ferroelectric capacitor,
wherein a second terminal of the write transistor is connected to the gate terminal of the read transistor (WT11 is connected to gate of MT11), and
wherein a second electrode of the ferroelectric capacitor is connected to the second terminal of the write transistor and to the gate terminal of the read transistor (second electrode for FC12 is connected to the second terminal of the write transistor MT12 and gate terminal of read transistor MT12).
Naiki teaches the read bit line and the write bit line to be common line. Naiki is silent in teaching wherein the read bit line and the write bit line are separate from each other and are independently accessible by a driver circuitry. However, it is well-known in the art to have one line for both read and write bit line or to have the read bit line and the write bit line separate based on the memory layout, design and the need of performing read and write faster. In addition, Naiki teaches an additional bit cells connected to the same columns. 
Naiki is silent in teaching the additional bit cell comprising: a second write transistor; a second read transistor having a terminal connected to the read bit line; and a second ferroelectric capacitor having a first electrode connected to a second 
Nagatsuka teaches wherein the read bit line and the write bit line are separate from each other and are independently accessible by a driver circuitry (Fig. 1A and 2B, read bit line BL and writ bit line S are separate from each other and are independently accessible by a driver circuitry 190); wherein the additional bit cell (Fig. 2A, any cell along the column direction, e.g. cell (m,1)) comprising: a second write transistor (cell will have write transistor 162 similar to Fig. 2B); a second read transistor having a terminal connected to the read bit line (transistor 160, which cells along the column will share read bit line BL); and a second ferroelectric capacitor having a first electrode connected to a second control line and a second electrode connected to a gate terminal of the second read transistor (memory cell (m,1) will have a ferroelectric capacitor 164 similar to Fig. 2B. The capacitor first electrode is connected to read word line RWL_m and the second electrode is connected to 160), wherein the driver circuitry is configured such that during reading data from the bit cell, a common positive read bit voltage is applied to the terminal of the first read transistor and the terminal of the second read transistor through the read bit line, while the first and second control lines are placed at voltages that are different from each (Fig. 3, during the read operation, a positive voltage VDD is applied to the bit line BL_1 which will be applied to the first and second read transistors. RWL_1 and RWL_2 will receive either GND or VL which has a potential lower than GND. See Col. 11, lines 1-35. The voltage applied to RWL_1, RWL_2 and BL are different).
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use separate read bit line and write bit line couple to the bit cell based on the design choice and the need to have faster read and write operation by having different routes to access the memory cell. In addition, the memory operation will have excellent reliability and high writing durability, see Col. 29, lines 29-37.
Regarding claim 2, Naiki further teaches the memory device according to claim 1, wherein the read transistor further comprises a second terminal connected to a sense line of the memory device (SL1).
Regarding claim 3, Naiki further teaches the memory device according to claim 1, wherein the read transistor further comprises a second terminal connected to a voltage reference (SL1).
Regarding claim 4, Naiki further teaches the memory device according to claim 1, wherein the driver circuitry is configured to write data to the bit cell by: switching the write transistor to an on state by applying a write control voltage to the write transistor via the write word line, and setting a polarization of a ferroelectric layer of the ferroelectric capacitor to a first polarization state by applying a first voltage to the first (Fig. 12 to Fig. 14).
Regarding claim 5, Naiki further teaches the memory device according to claim 4, wherein the driver circuitry is configured to erase data from the bit cell by: switching the write transistor to an on state by applying an erase control voltage to the write transistor via the write word line, and setting the polarization of the ferroelectric layer to a second polarization state by applying a third voltage to the first electrode of the ferroelectric capacitor via the first control line and a fourth voltage to the second electrode of the ferroelectric capacitor via the write bit line, wherein the third voltage is greater than the fourth voltage (Fig. 12 to Fig. 14).
Regarding claim 6, Naiki further teaches the memory device according to claim 1, wherein the driver circuitry is configured to read data from the bit cell by: applying a read bit voltage to the terminal of the read transistor via the read bit line, and applying a first voltage to the first electrode of the ferroelectric capacitor via the first control line, wherein the first voltage is such that: on a condition that the ferroelectric layer is in a first polarization state when the first voltage is applied to the first electrode, the read transistor is switched to an on state, and on a condition that the ferroelectric layer is in a second polarization state when the first voltage is applied to the first electrode, the read transistor remains in an off state (Col. 2, lines 25-47 and Col. 9 lines 12 to Col. 10 lines 37).
Regarding claim 7, Naiki further teaches the memory device according to claim 6, wherein the first polarization state is such that a voltage at the gate terminal of the (Col. 2, lines 25-47 and Col. 9 lines 12 to Col. 10 lines 37).
Regarding claim 8, Naiki and Nagatsuka further teaches the memory device according to claim 7, wherein the first voltage applied by the driver circuitry to the first control line during reading data from the bit cell is a zero voltage, and wherein the driver circuitry is configured to, during reading data from the bit cell, inhibit reading from the additional bit cell by: applying a second voltage to the first electrode of the ferroelectric capacitor via the second control line, wherein the second voltage is a negative voltage such that, when the first voltage is applied to the first electrode, the read transistor remains in an off state regardless of the whether the ferroelectric capacitor is in the first polarization state or the second polarization state (Fig. 6, the memory array have a plurality of additional bits which have the same structure as the cell bit in claim 1. It is well-known in the art that the un-selected memory are applied with inhibit voltage such as a ground or negative voltage. The inhibit voltage such as ground or the negative voltage would prevent the memory cell from being programmed or erased by mistake. Also, see Nagatsuka Fig. 3).
Regarding claim 9, Naiki further teaches the memory device according to claim 6, wherein each of the first polarization state and the second polarization state is such that a voltage at the gate terminal of the read transistor, in response to a voltage (Col. 2, lines 25-47 and Col. 9 lines 12 to Col. 10 lines 37).
Regarding claim 10, Naiki further teaches the memory device according to claim 9, wherein the first voltage applied by the driver circuitry to the first control line during reading data from the bit cell is a positive voltage, and wherein the driver circuitry is configured to, during reading data from the bit cell, inhibit reading from the additional bit cell by: applying a second voltage to the first electrode of the second ferroelectric capacitor via the second control line, wherein the second voltage is a positive voltage smaller than the first voltage (Col. 2, lines 25-47 and Col. 9 lines 12 to Col. 10 lines 37. Also, see Nagatsuka Fig. 3).
Regarding claim 11, Naiki further teaches the memory device according to claim 4, wherein the first voltage is a first predetermined voltage and the second voltage is a second predetermined voltage lower than the first voltage (Fig. 12 to Fig. 14, Col. 9 lines 12 to Col. 10 lines 37).
Regarding claim 12, Naiki further teaches the memory device according to claim 5, wherein the third voltage is a first predetermined voltage, and wherein the fourth voltage is a second predetermined voltage higher than the third voltage (Fig. 12 to Fig. 14, Col. 9 lines 12 to Col. 10 lines 37).
Regarding claim 14, Naiki further teaches a method for operating a memory device, the method comprising: 
providing the memory device according to claim 1; switching the write transistor to an on state by applying a write control voltage to the write transistor via the write word line; and setting a polarization of a ferroelectric layer of the ferroelectric capacitor (Fig. 12 to Fig. 14, Col. 9 lines 12 to Col. 10 lines 37).
Regarding claim 15, Naiki further teaches the method according to claim 14, further comprising: switching the write transistor to an on state by applying an erase control voltage to the write transistor via the write word line; and setting the polarization of the ferroelectric layer to a second polarization state by applying a third voltage to the first electrode of the ferroelectric capacitor via the first control line and a fourth voltage to the second electrode of the ferroelectric capacitor via the write bit line, wherein the third voltage is greater than the fourth voltage (Fig. 12 to Fig. 14, Col. 9 lines 12 to Col. 10 lines 37).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naiki  and Nagatsuka as applied to claim 1 above, and further in view of Ikeda et al. (US 2016/0343452 A1).
Regarding claim 13, Naiki does not explicitly teach a field programmable gate array (FPGA) device, comprising: an interconnect circuitry including a system of signal routing lines and a plurality of programmable interconnect points; and a memory device according to claim 1, wherein the read transistor of the bit cell is arranged at one of the programmable interconnect points and is configured to selectively interconnect a pair of the signal routing lines. However, would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use .  

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive.
Applicant’s representative argues the prior art of record do not teach “wherein the driver circuitry is configured such that during reading data from the bit cell, a common positive read bit voltage is applied to the terminal of the first read transistor and the terminal of the second read transistor through the read bit line, while the first and second control lines are placed at voltages that are different from each other and different from the common positive read bit voltage, such that the additional bit cell is inhibited from being read.”
However, Nagatsuka teaches additional bit cell (Fig. 2A, any cell along the column direction, e.g. cell (m,1)) comprising: a second write transistor (cell will have write transistor 162 similar to Fig. 2B); a second read transistor having a terminal connected to the read bit line (transistor 160, which cells along the column will share read bit line BL); and a second ferroelectric capacitor having a first electrode connected to a second control line and a second electrode connected to a gate terminal of the second read transistor (memory cell (m,1) will have a ferroelectric capacitor 164 similar to Fig. 2B. The capacitor first electrode is connected to read word line RWL_m and the second electrode is connected to 160), wherein the driver circuitry is configured such that during reading data from the bit cell, a common positive read bit voltage is applied to the terminal of the first read transistor and the terminal of the second read transistor through the read bit line, while the first and second control lines are placed at voltages that are different from each other and different from the common positive read bit voltage, such that the additional bit cell is inhibited from being read (Fig. 3, during the read operation, a positive voltage VDD is applied to the bit line BL_1 which will be applied to the first and second read transistors. RWL_1 and RWL_2 will receive either GND or VL which has a potential lower than GND. See Col. 11, lines 1-35. The voltage applied to RWL_1, RWL_2 and BL are different). Therefore, the prior rejection is maintained. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824